IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                              No. 99-20990



BENTON MUSSLEWHITE, and all
Others Similarly Situated,
                                                            Plaintiff,

BENTON MUSSLEWHITE,
                                             Plaintiff-Appellant,

                                 versus

STATE BAR OF TEXAS;
COMMISSION FOR LAWYER DISCIPLINE;
ANTONIO ALVARADO; STEVE YOUNG;
PETRA CONTRERAS; JAMES M. McCORMACK;
LONNY MORRISON; BROADUS SPIVY;
CHARLES L. SMITH; DAVIS EVANS,
Chairman, in his official capacity,
                                             Defendants-Appellees.



          Appeal from the United States District Court
               For the Southern District of Texas
                          (H-99-CV-429)

                            December 7, 2000

Before HIGGINBOTHAM, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5TH CIR. R. 47.6.




     *
       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.